Citation Nr: 0841412	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-24 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for keratitis. 

2.  Entitlement to service connection for cataracts of the 
right eye. 

3.  Entitlement to compensation under 38 C.F.R. § 1151 for 
complications of cataract surgery to include anisometropia. 

4.  Entitlement to service connection for systemic arthritis 
of multiple joints including as secondary to a chronic skin 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
compensation under 38 U.S.C.A. § 1151 for residuals of 
cataract surgery; a June 2003 decision that denied service 
connection for generalized arthritis of multiple joints; and 
an August 2004 decision that denied service connection for 
keratitis and right eye cataract. 

In March 2008, the veteran requested a hearing before the 
Board sitting at the RO, but he withdrew the request in 
writing in July 2008.  

The issues of service connection for systemic arthritis and 
right eye cataract and for compensation under 38 U.S.C.A. 
§ 1151 for residuals of cataract surgery are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  Keratitis was parenthetically associated with the 
veteran's chronic conjunctivitis in reports of medical and 
physical evaluation boards at the time of discharge from 
service with no supporting clinical observations.  Other 
service medical records are silent for keratitis.  

2.  There has been no diagnosis of keratitis in either eye 
since discharge from service in 1980.  


CONCLUSION OF LAW

The criteria for service connection for claimed keratitis 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in June 2004, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claim for service connection for keratitis.  

The veteran served in the U.S. Army in light infantry units 
and was qualified as a paratrooper.  He contends that 
recurrent episodes of eye inflammation first manifested in 
service and that the diagnosis of the disorder included 
keratitis.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records showed that the veteran sought 
treatment on five occasions for bilateral eye and eyelid 
redness, swelling, and burning.  The veteran had no history 
of eye injury.  In April 1975, the examiner diagnosed 
conjunctivitis, probably viral. In July 1975, an examiner 
diagnosed mild conjunctivitis and blepharitis (inflammation 
of the eyelids).  In April 1978, May 1979, and October 1979, 
examiners referred to an infection but did not provide a 
specific diagnosis.  On each occasion, the veteran was 
prescribed an ophthalmic ointment.  No chronic eye disorders 
were noted on an April 1979 physical examination.  However, 
in an October 1979 medical evaluation board examination, a 
physician noted bilateral conjunctiva redness and noted a 
diagnosis as "keratitis bilat?"  Visual acuity was 20/15 
bilaterally.  Keratitis is an inflammation of the cornea of 
the eye caused by infectious or noninfectious agents.  Beaty 
v. Brown, 6 Vet. App. 532, 535 (1994).

In November 1979, the medical evaluation board noted in a 
partially legible report that the veteran had a history of 
red and swollen eye that became watery while reading.  The 
board noted that the condition was previously diagnosed as 
chronic conjunctivitis.  On examination, the board noted that 
the veteran's eyes were red, but not excessively, and his 
vision was good.  The board noted the final diagnosis as 
"chronic conjunctivitis (keratitis)."  The same diagnosis 
was noted in a January 1980 report of a physical evaluation 
board.   

In November 1980, VA examiners noted the veteran's reports of 
eye irritation with burning and watering especially when 
reading.  The examiner noted that the veteran's conjunctiva 
were within normal limits with few foreign body scars on the 
corneas.  Visual acuity was correctable to 20/20.  The 
examiner diagnosed proptosis (a protrusion of the eyeball) of 
unknown etiology, more severe in the left eye.  In December 
1980, the RO granted service connection for conjunctivitis. 

In September 1982, a VA examiner noted the veteran's reports 
of continued symptoms of eye swelling, burning, and 
irritation during the daytime.  The examiner noted no corneal 
deficits.  He diagnosed congenital prophosis, blepharitis, 
and chronic conjunctivitis.  In October 1988, a VA examiner 
noted the veteran's reports of the same continuing symptoms.  
He noted no corneal deficits and diagnosed chronic bilateral 
conjunctivitis and a small lens opacity in the right eye.  In 
June 1989, a VA examiner noted the same recurrent symptoms 
with no corneal deficits and diagnosed dry eyes with 
apparently normal tear production.  In May 1992, a VA visual 
examination report specifically noted that there was no 
evidence of any keratitis at that time and no evidence of any 
old keratitis.  In March 1993, a VA examiner noted continued 
symptoms of redness, burning, and watering, but no 
comprehensive eye examination was performed.  

In June 2001, the veteran underwent a surgical procedure at a 
VA facility for the removal of a right eye cataract and 
insertion of an intraocular lens.  Later that month and in 
July 2001, two additional procedures were performed to 
reposition the lens and remove vitreous material.  The 
operative reports did not mention recurrent eye inflammation 
or corneal infection.  

In July 2002, a private physician noted the veteran's reports 
of bilateral eye burning, watering, lid swelling and 
drooping, and a feeling of pressure.  The veteran also 
reported blurring, light sensitivity, a few floaters, and 
difficulty with depth perception.  The physician did not note 
inflammation of any portion of the eyes but did note that the 
cataract surgery resulted in an optical imbalance.  The 
physician referred the veteran to another physician for 
evaluation of the right eye lens.  In January 2003, this 
physician noted the veteran's history of eye irritation but 
did not note any current inflammatory symptoms.  He diagnosed 
a history of iritis.  The physician also noted iris capture 
and vitreous prolapse of the right eye and that the lens 
placement problem could cause irritation.  He recommended 
another surgical procedure to correct the lens placement and 
remove vitreous material.  Later the same month, a VA 
physician examined the veteran and noted the veteran's 
problems with depth perception.  On examination, the 
conjunctiva and corneal were clear bilaterally, but the 
intraocular lens in the right eye was touching the iris.  The 
physician diagnosed anisometropia, a refractive deficit, but 
did not diagnose an inflammatory disorder.  

The weight of medical evidence shows that while the veteran 
has diagnosed eye disorders, including recurrent episodes of 
eye and eyelid inflammation, and the residuals of cataract 
surgery that affect visual acuity and may also contribute to 
irritation.  The medical records do not include a diagnosis 
of keratitis.  

The Court of Appeals for Veterans Claims has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board first notes 
that the term "keratitis" was noted as a conditional 
diagnosis in an October 1979 general physical examination 
with no supporting clinical observations.  The term was 
inserted parenthetically in the reports of the medical and 
physical evaluation boards.  Subsequently, post-service VA 
and private examiners did not note keratitis, nor were there 
any clinical observations of specific infections of the 
cornea.  The veteran, as a lay person, is not competent to 
diagnose keratitis.  As the claims file does not contain 
competent evidence showing that the veteran currently has 
keratitis, the claim must be denied.  

Pursuant to the Court's decision in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the first element to be addressed 
when determining whether a VA examination is required is 
whether there is competent evidence or a current disability.  
The second element to be addressed is whether the evidence 
establishes that the veteran suffered an in-service event, 
injury or disease.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, there 
was a parenthetical diagnosis of keratitis in service, 
however, the competent evidence of record does not show that 
the veteran currently has keratitis.  Accordingly, a VA 
examination is not required in this case.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  

The weight of the competent evidence demonstrates that 
service connection for keratitis is not warranted.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for keratitis is denied.  


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for systemic arthritis of 
multiple joints and right eye cataract, and for compensation 
under 38 U.S.C.A. § 1151 for residuals of cataract surgery is 
necessary. 

Systemic Arthritis

The veteran experiences chronic acne vulgaris of the face, 
back, and neck that is service-connected and rated as 50 
percent disabling.  Service and post-service medical records 
showed that the veteran was treated for this disorder with 
many different surface and oral medications.  The veteran 
also has degenerative joint disease of the bilateral knees 
and ankles.  These disorders are also service-connected and 
separately rated.  The veteran contends that he experiences a 
separate arthritic disorder affecting multiple joints as a 
result of his chronic acne or the associated medication.  

In October 2002, a VA rheumatologist diagnosed systemic 
arthritis of undetermined etiology.  He stated that reactive 
arthritis was more likely since the veteran's disorders were 
asymmetrical in the lower extremities and the lower spine.  
He stated that reactive arthritis associated with cystic acne 
must be considered.  In January 2003, the rheumatologist 
repeated the diagnosis of inflammatory arthritis.   In 
December 2005 and September 2006, another VA rheumatologist 
at the same clinic diagnosed undifferentiated 
spondyloarthropathy, possibly from acne.  In March 2007, the 
VA rheumatologist from 2002 again noted the possibility of 
spondyloarthropathy as well as acne arthritis.  It is not 
clear from these notations whether the physicians are 
attributing a systemic arthritic disease to the veteran's 
acne or to the medications used in the treatment of acne.  

In January 2008, a VA occupational medicine physician noted a 
review of the claims file including certain specifically 
tagged notes, at least one authored by a VA rheumatologist.  
As there are no clinical comments, the physician apparently 
did not examine the veteran.  The physician stated that there 
is no condition of acne- associated arthritis, and there is 
no evidence in the literature that acne vulgaris is a cause 
or related to generalized arthritis of any joint.  He did not 
provide any further explanation.  

In September 2008, the veteran's representative summarized 
information obtained from two commercial Internet sources for 
the proposition that arthritis is a side effect of at least 
one medication used by the veteran for his acne.  He also 
summarized information on a certain chronic disorder that 
includes concurrent symptoms of the skin and joints.  

The Board finds that an additional examination is necessary 
as the opinion of the VA occupational medicine physician is 
brief and was not based on any examination of the veteran.  
Furthermore, the physician denied the existence of literature 
on a possible acne-related arthritis with no explanation why 
two rheumatologists suggested such diagnosis.  They are also 
in conflict regarding the existence of medical information on 
a diagnosed disease, an issue that must have a dispositive 
answer, regardless of its applicability in this case.  An 
additional examination of the veteran, medical review of the 
records, and thorough explanation of the relevant pathology 
for the veteran's symptoms are necessary to decide the claim.  
38 C.F.R. § 3.159 (2008)

Right Eye Cataract and Residuals of Eye Surgery

As discussed above, the veteran was diagnosed with a small 
opacity of the right eye in October 1988 and underwent three 
surgical procedures to remove the cataract and implant an 
intraocular lens in June and July 2001.  The service medical 
records are silent for any diagnosed cataracts in service, 
and there are no opinions of record regarding the etiology of 
the cataract.  The only records of surgery are three 
operative reports.  

The veteran contends that his right eye cataract was the 
result of chronic conjunctivitis that first manifested in 
service or, alternatively, was related to acne vulgaris or 
associated medication.  In April 2003 and June 2004 , the RO 
provided notice that purported to inform the veteran of the 
evidence necessary to substantiate the claim.  However, the 
notice was inadequate as it provided notice only of the 
requirements for direct service connection.  The notices 
provided with respect to generalized arthritis in February 
2003 and January 2006 were also deficient in that regard.

The veteran submitted a claim for compensation under 
38 U.S.C.A. § 1151 for additional disability including 
anisometropia incurred as a result of VA cataract surgery.  

In August 2003, the RO requested all additional VA records 
including pre- and post-surgery examinations and treatment 
notes.  None have been received.  Furthermore, there has been 
no medical assessment of the course of surgery and follow-up 
to determine whether the veteran has an additional vision 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 3.362, 
3.363 (2008).  

Finally, the most recent records of VA outpatient treatment 
for arthritis or eye disorders are in January 2008.  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the veteran 
that are dated from January 2008 to the present in addition 
to those records related to the veteran's eye surgery and 
follow-up starting in January 2001.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice of the 
requirements for evidence to substantiate 
claims for service connection for 
cataracts and generalized arthritis on a 
secondary basis.   

2.  Request all records, including signed 
patient consent records, for VA pre- and 
post- surgical treatment of the veteran's 
right eye cataract starting in January 
2001.  Associate any records received 
with the claims file.  

3.  Request all records of VA treatment 
of the veteran since January 2008.  
Associate any records received with the 
claims file. 

4.  Schedule the veteran for a VA 
examination by a board certified 
rheumatologist.  Examination by a 
specialist in this medical discipline is 
necessary because of the nature and 
complexity of the claimed disease.  
Request that the rheumatologist review 
the claims file and note review of the 
claims file in the examination report.  
Request that the rheumatologist provide 
an evaluation of the veteran's multiple 
joint symptoms and provide an opinion 
whether any systemic disease or 
disability is present in addition to 
individual degenerative joint disease of 
the bilateral knees and ankles.  Request 
that the rheumatologist provide an 
opinion whether a systemic arthritic 
disease, if present, is at least as 
likely as not (50 percent or greater 
possibility) caused or aggravated by a 
service-connected condition, to include 
the veteran's chronic acne vulgaris or 
any associated medication.  

5.  Schedule the veteran for a VA eye 
examination of Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
residual conditions of right eye cataract 
surgery and provide an opinion:

a. Whether the veteran's right eye 
cataract was at least as likely as not 
(50 percent or greater possibility) 
incurred in active service.  If not, was 
the right eye cataract at least as likely 
as not (50 percent or greater 
possibility) caused or aggravated by a 
service-connected condition to include 
chronic conjunctivitis, acne vulgaris, or 
any related medication.  

b. Whether the veteran developed an 
additional vision disability including 
anisometropia as a result of VA eye 
surgery in 2001 or did the pre-operative 
disease merely continue or naturally 
progress.  

6.  Then, readjudicate the claim for 
service connection for systemic arthritis 
of multiple joints, right eye cataract, 
and compensation under 38 U.S.C.A. § 1151 
for residuals of cataract surgery.  If 
any decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


